Filed 8/26/13
                               CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                         (Sacramento)
                                              ----



THE PEOPLE,                                                           C067178

                  Plaintiff and Respondent,                  (Super. Ct. No. 10F00181)

        v.
                                                             ORDER MODIFYING
GEORGE HANNA,                                               OPINION AND DENYING
                                                                 REHEARING
                  Defendant and Appellant.                     [NO CHANGE IN
                                                                 JUDGMENT]




THE COURT:


        It is ordered that the opinion filed herein on July 31, 2013, be modified as follows:
        Delete the last sentence that begins on page eight and continues on page nine and
replace with the following sentence:
        The trial court correctly instructed on the elements of attempted lewd act with a
child under 14 years of age.



                                               1
    This modification does not change the judgment.
    The petition for rehearing is denied.


THE COURT:




    NICHOLSON         , Acting P. J.



    MAURO            , J.



    HOCH             , J.




                                            2